Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed December 22, 2021 has been entered and made of record. Claims 1, 9, and 10 have been amended; and claims 4-5, and 12 have been cancelled. By this amendment, claims 1-3, and 6-11 are pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Claims 1, 9, and 10 are allowable over the prior art of record.
-- Claims 2-3, and 6-8, and 11 are allowable as they depend from claim 1

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“utilize a first masking intensity to mask the feature quantities of the non-tracking target image, in a case where a shape of the object does not change, and utilize a second masking intensity, which is larger than the first masking intensity, to mask the feature quantities of the non-tracking target image, in a case where the shape of the object changes”.
The relevant prior art of record, Ogura et al, (US-PGPUB 2010/0177234), discloses a surveillance camera, (Fig. 13), comprising: a camera configured to output a video frame, (see at least: Par. 0036, the image processing device 100 is an image capturing device such as a digital camcorder that captures a still picture or video (see an input image 1001), [i.e., implicitly acquiring plurality of images or frames]. Further, Par. 0090, Figs. 13-14, after the image processing device 1100 receives the input image 1001, the display unit 1107 displays the received input image 1001 (Step S1201), [i.e., the display unit 1107 implicitly outputs a video frame]); and a processor, (1101 in Fig. 13, and Par. 0035, “CPU”), configured to: set a search range in the video frame, (see at least: Figs. 13-14, steps S1203-S1204, and Par. 0092, the setting unit 1102 sets (a) an object region candidate and (b) background region candidate, [i.e., where the object region candidate and the background region candidate, correspond to the search range in video frame]); determine feature quantities of an image in the search range, (see at least: Figs. 13-14, step S1205, and Par. 0048, the outline processing unit 106 determines color components for the background and color components for the object obj (see FIG. 5 and the like), based on the color histogram of the object region candidate O_s in the selected combination and the color histogram of the background region candidate B_s in the selected combination, [i.e., determining feature quantities of the object region candidate]. Also, Par. 0093, discloses that the histogram generation unit 1103 calculates a color histogram of the object region candidate and a color histogram of the background region candidate, [i.e., implicitly determining color components, “feature quantities of an image”, of the object region candidate]); perform similarity calculations between the feature quantities of the image in the search range and feature quantities of a tracking-target image in a previous video frame, (see at least: Figs. 13-14, step S1206-S1207, and Par. 0094-0096, similarity calculation unit 1104 calculates a similarity between the object region candidate and the background region candidate using the color histogram of the object region candidate and the background region candidate. When the determination regarding the similarity results in a predetermined result, the outline processing unit 1106 determines colors of color components for the background using the color histogram of the object region candidate, [i.e., implicitly performing similarity calculations between the feature quantities of the image in the search range and feature quantities of a tracking-target image in a previous video frame]); and extract a tracking-target image in the video frame by using the similarity calculations, (see at least: Figs. 13-14, steps 1208-1209, and Par. 0096-0097, extracting pixels having the colors, and eventually synthesizing the extracted pixels together (Step S1208), and displaying an outline of the object which is a result of the synthesis performed by the outline processing unit 1106 (Step S1209), [i.e., extract a tracking-target image in the video frame by using the similarity calculations]); but fails to teach or suggest, either alone or in combination with the other cited references, wherein the processor is configured to: utilizing a first masking intensity to mask the feature quantities of the non-tracking target image, in a case where a shape of the object does not change, and utilizing a second masking intensity, which is larger than the first masking intensity, to mask the feature quantities of the non-tracking target image, in a case where the shape of the object changes.

A further prior art of record, Cheng et al, (US-PGPUB 2019/0130582) discloses determining feature quantities of an image in the search range, and masking feature quantities of the non-tracking target image, and extracting the tracking-target image in the video frame with the feature quantities of the non-tracking target image masked, in a case where a non-tracking target image is included in the search range, (see at least: Par. 0110-0112). Cheng et al further discloses performing video analysis for defining the exclusion zone, by comparing the area, “pixels”, of the exclusion zone to a predetermined threshold to differentiate the tree area from the object area, to detect the object, [implicitly changing masking intensity of the masking of the feature quantities of the non-tracking image based on type of an object in the non-tracking target image, “i.e., tree, or moving object”]), (Par. 0112); but fails to teach or suggest, either alone or in combination with the other cited references, utilizing a first masking intensity to mask the feature quantities of the non-tracking target image, in a case where a shape of the object does not change, and utilizing a second masking intensity, which is larger than the first masking intensity, to mask the feature quantities of the non-tracking target image, in a case where the shape of the object changes.

Another prior art of record, Nagaoka, (US-PGPUB 2003/0138133), discloses changing masking intensity of the mask in accordance with a type of the object in the object image, (see at least: Par. 0055, and 0121-0123, “see the non-final office action for more details”); but fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

	Regarding claim 9, claim 9 recites substantially similar limitations as set forth in claim 1. As such, claim 10 is in condition for allowance, for at least similar reasons, as stated above.

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 1. As such, claim 10 is in condition for allowance, for at least similar reasons, as stated above.

Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
-- Gavrilovic et al, (US-PGPUB 2020/0285904), discloses detecting a non-tracking target image by using artificial intelligence, (see at least: Par. 0049, detecting exclusion zone based on learned exclusion zone).

-- Takeuchi et al, (US-PGPUB 2009/0316955), discloses the user, which can set a mask the panoramic image generated by the imaging in the wide range in the same manner as the case in which the monitoring camera is the stationary camera, (see at least: Par. 0110-0115)

-- Pereira, (US-PGPUB 2018/0033023) discloses a categorization sub-module 418 is configured to calculate and assign an index sub-score to each sub-region, where an index sub-score aggregator 420 is configured to monitor calculated index scores and/or index sub-scores for changes, such that If an index score for a sub -region reaches above a maximum threshold value, the index sub-score aggregator 420 generates an alert identifying the significant change, [i.e., output an alarm signal in a case where the change amount of the area, “sub-region”, of the object image exceeds a threshold]), (see at least: Par. 0060-0061)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        06/08/2022